Civil action to restrain the defendant from interfering with the streets, sidewalks, shade trees, lamp posts, etc., around and near the site of defendant's gasoline filling or gasoline storage station, which he is seeking to erect in the corporate limits of Elizabeth City.
From a judgment sustaining the temporary restraining order as to a shade tree and a lamp post, but otherwise dissolving it, the plaintiff appeals.
The disposition of this appeal is controlled by the decision in another case between the same parties involving the same filling station, ante, 58.
Error. *Page 797